NUMBER 13-18-00675-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

        IN THE INTEREST OF A.D.S. AND B.L.S., CHILDREN
____________________________________________________________

             On appeal from the 347th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
                Before Justices Benavides, Longoria, and Hinojosa
                   Memorandum Opinion by Justice Benavides

       Appellant Derek D. Smith, proceeding pro se, attempted to perfect an appeal from

trial court proceedings pertaining to child support in cause number 05-01818-00-0-H in

the 347th District Court of Nueces County, Texas. We dismiss the appeal for lack of

jurisdiction.

       Generally, appellate courts have jurisdiction only over appeals from final

judgments. See City of Watauga v. Gordon, 434 S.W.3d 586, 588 (Tex. 2014); Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).           Further, appellate courts have

jurisdiction to consider appeals of interlocutory orders only if a statute explicitly provides
for such an appeal. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex.

2007); see City of Watauga, 434 S.W.3d at 588.

       The record before the Court fails to contain a final judgment or an interlocutory

order that is subject to appeal by statute. Accordingly, on December 17, 2018, the Clerk

of this court notified appellant by certified mail that it appeared that there was no final,

appealable order so that steps could be taken to correct this defect, if it could be done.

See TEX. R. APP. P. 37.1, 42.3(a). Appellant was advised that the appeal would be

dismissed if the defect was not corrected within ten days from the date of receipt of this

notice. This correspondence was returned to the Court as unclaimed.

       On January 9, 2018, the Court notified appellant by first-class mail and certified

mail that it appeared that there was no final, appealable order so that steps could be taken

to correct this defect, if it could be done. See id. R. 37.1, 42.3(a). Appellant was

advised that the appeal would be dismissed if the defect was not corrected within ten

days from the date of receipt of this notice. The certified mail was returned to this Court

unclaimed, and appellant failed to respond to the Court’s notice sent by first-class mail.

       The Court, having considered the documents on file and appellant’s failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction. Accordingly, the appeal is dismissed for want of jurisdiction. See

id. R. 37.1, 42.3(a),(c).

                                                               GINA M. BENAVIDES,
                                                               Justice


Delivered and filed the
28th day of February, 2019.

                                             2